UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
--------------------------------

DEREK A. HEYLIGER,

                                Plaintiff,
         -v-                                      9:17-CV-912
                                                  (DNH/CFH)


ANDREW CYMBRAK, in his individual capacity
as Correctional Officer, Clinton Correctional
Facility, formerly known as A. Cymbrak;
CHRISTOPHER LAGREE, in his individual
capacity as Correctional Officer, Clinton
Correctional Facility, formerly known as C.
Lagree; KYLE GUYNUP, in his individual
capacity as Correctional Officer, Clinton
Correctional Facility, formerly known as Kile
Guynup; A. MUSSEN, in his individual capacity
as Correctional Officer, Clinton Correctional
Facility; KEVIN WILCOX, in his individual
capacity as Correctional Officer, Clinton
Correctional Facility, formerly known as K.
Wilcox; LIAM MAHONEY, in his individual
capacity as Correctional Officer, Clinton
Correctional Facility, formerly known as L.
Maloney; WILLIAM PERRY, in his individual
capacity as Correctional Officer, Clinton
Correctional Facility; LAFOUNTAIN, in his
individual capacity as Correctional Officer,
Clinton Correctional Facility; ANTHONY
ANNUCCI, in his individual capacity as DOCCS
CORC Acting Commissioner of Corrections;
KAREN BELLAMY, in her individual capacity as
DOCCS CORC Director Inmate Grievance
Program; CATHERINE LEAHY SCOTT, in her
individual capacity as New York State Inspector
General; CHARLES SIMPSON, in his individual
capacity as DOCCS CORC Inmate Grievance
Coordinator; JASON EFFMAN, in his individual
capacity as DOCCS CORC Inmate Grievance
Program Coordinator; and REBECCA LOREN, in
her individual capacity as DOCCS CORC Inmate
Grievance Program Coordinator,
                                  Defendants.

--------------------------------

APPEARANCES:                                        OF COUNSEL:

DEREK A. HEYLIGER
Plaintiff, Pro Se
12-B-0269
Sing Sing Correctional Facility
354 Hunter Street
Ossining, NY 10562

HON. LETITIA JAMES                                  WILLIAM A. SCOTT, ESQ.
Attorney General for the State of New York          Ass't Attorney General
Attorney for Defendant
The Capitol
Albany, NY 12224

DAVID N. HURD
United States District Judge


                                   DECISION and ORDER

         Pro se plaintiff Derek A. Heyliger brought this civil rights action pursuant to 42

U.S.C. § 1983. On December 16, 2019, the Honorable Christian F. Hummel, United States

Magistrate Judge, advised by Report-Recommendation that defendants' motion for partial

summary judgment be granted and that plaintiff's cross-motion for partial summary judgment

be denied. Magistrate Judge Hummel further recommended that, pursuant to plaintiff's

stipulation, several claims also be dismissed. No objections to the Report-Recommendation

have been filed.

         Based upon a careful review of the entire file and the recommendations of the

Magistrate Judge, the Report-Recommendation is accepted in whole. See 28 U.S.C.

§ 636(b)(1).

                                              -2-
          Therefore, it is

          ORDERED that

          1. Defendants' motion for partial summary judgment is GRANTED;

          2. Plaintiff's Eighth Amendment conditions of confinement claim against defendant

Lafountain regarding his food is DISMISSED;

          3. Plaintiff's cross-motion for partial summary judgment is DENIED;

          4. Pursuant to plaintiff's stipulations, the following claims are DISMISSED with

prejudice: (1) plaintiff's First Amendment retaliation claims against defendants Cymbrak,

Guynup, Lafountain, Lagree, Mahoney, Mussen, Perry, and Wilcox insofar as those claims

are based on the alleged October 28, 2015 assault; (2) all claims against defendants

Annucci, Bellamy, Effman, Loren, Simpson, and Leahy Scott; and (3) plaintiff's excessive

force claims against defendants Mahoney and Lafountain;

          5. The action is terminated as to defendants Annucci, Bellamy, Effman, Loren,

Simpson, and Leahy Scott;

          6. The following claims remain for trial: (1) plaintiff's Eighth Amendment excessive

force claims against defendants Cymbrak, Guynup, Lagree, Mussen, Wilcox, and Perry

based on an alleged October 28, 2015 use of force; (2) plaintiff's racial discrimination claim

against defendant Lagree relating to the October 28, 2015 incident; and (3) plaintif f's First

Amendment retaliation claim against defendant Lafountain alleging food tampering,

destruction of property, and falsification of property transfer documents; and

          7. Trial is tentatively scheduled for July 20, 2020 at 9:30 a.m. in Utica, New York.

Pre-trial submissions are due on or before July 6, 2020;



                                               -3-
          8. The parties are directed to advise the Court on or before April 1, 2020 whether

or not a consent to a jury trial before Magistrate Judge Hummel pursuant to 28 U.S.C.

§ 636(c) will be executed based on his familiarity with the case; and

          9. Plaintiff's prior motion for the appointment of counsel is considered renewed and

the Clerk is directed to appoint plaintiff pro bono trial counsel.

          IT IS SO ORDERED.




Dated: February 11, 2020
       Utica, New York.




                                                -4-
